Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Because of the Applicant’s amendment, the following in the Office action filed July 15, 2022, are hereby withdrawn.
Objection to the drawings.
Objections to claims 1, 3-5, 7-10, and 13-15.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Amended Claim 13, the end of the claim recites, “…a curvature of a line formed along the base region … changes in the groove base by less than.”  What degree does the curvature of a line in the base region change?  
Amended Claim 15 depends from claim 2; however, claim 2 is canceled.  It is unclear as to where Claim 15 depends from.
Allowable Subject Matter
Claims 1, 3-5, 7-10, and 14 appear to have allowable subject matter.  The following is a statement of reasons for the indication of allowable subject matter.
Re Amended Claim 1, the prior art discloses most of the claimed invention regarding plastic containers with base regions with feet with base regions and standing feet.  However, the prior art does not expressly disclose a width (BR) of the groove base increases outwards in a radial direction of the container. and the at least one groove base has a circumferential angle which is between 5° and 15º wherein the at least one groove base is arranged substantially symmetrical with respect to the circumferential direction between the two adjacent standing feet.
Response to Arguments
Applicant’s arguments, see Remarks, Page 9 Line 17 to Page 10 Line 21, filed September 28, 2022, with respect to the following rejections of Claim 1, have been fully considered and are persuasive.
Claim 1 under §102(a)(1) anticipating Boukobza (10,202,221), or under §103 as unpatentable over Schuster et al. (DE 102013110139) in view of Boukobza.
The patentability rejections of Claim 1 have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Mody et al. (2008/0302758).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HICKS whose telephone number is (571)270-1893. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J HICKS/Primary Examiner, Art Unit 3736